

Exhibit 10.1




SLM Corporation 2012 Omnibus Incentive Plan


2018 Independent Director Restricted Stock Agreement
Pursuant to the terms and conditions of the SLM Corporation 2012 Omnibus
Incentive Plan (the “Plan”), SLM Corporation (the “Corporation”) hereby grants
to _______________(the “Grantee”) _____ shares of common stock of the
Corporation, par value $0.20 (the “Restricted Stock”), on June 21, 2018 (the
“Grant Date”) subject to the terms and conditions below. All capitalized terms
used herein that are not defined shall have the meanings as set forth in the
Plan.
100 percent of the Restricted Stock is subject to a risk of forfeiture and is
non-transferable on the Grant Date.
Upon the Corporation’s 2019 annual meeting of stockholders (the “Vesting
Event”), 100 percent of the Restricted Stock will vest and become transferable
unless vested earlier as set forth below.
The Restricted Stock will vest and become transferable prior to the Vesting
Event upon any of the following events: (i) the Grantee’s death or Disability or
(ii) upon a Change in Control.
100 percent of the Restricted Stock will be forfeited if the Grantee ceases to
be a director of the Corporation’s Board of Directors prior to the Vesting Event
for any reason other than death, Disability (as defined below) or a Change in
Control.
The Restricted Stock will be held in an account in the Grantee’s name at the
Corporation’s transfer agent, currently Computershare. The Grantee is entitled
to vote the shares of Restricted Stock.
Dividends declared on unvested shares of Restricted Stock will not be paid
currently. Instead, amounts equal to such dividends will be credited to an
account established on behalf of the Grantee, and such amounts will be deemed to
be invested in additional shares of the Corporation’s common stock (“Dividend
Equivalents”). Such Dividend Equivalents will be subject to the same vesting
schedule to which the Restricted Stock is subject. At the time that the
underlying Restricted Stock vests, the amount of Dividend Equivalents allocable
to such Restricted Stock will also vest and will be settled in shares of the
Corporation’s common stock (provided that any fractional share amount shall be
paid in cash). Dividend Equivalents declared on unvested shares of Restricted
Stock are not subject to income tax until vesting, at which time they are taxed
as ordinary income.
The Corporation may impose such restrictions, conditions or limitations as it
determines appropriate as to the timing and manner of any transfer or sale by
the Grantee of any shares of Common Stock, including without limitation (a)
restrictions under an insider trading policy and (b) restrictions that may be
necessary in the absence of an effective registration statement under the
Securities Act of 1933, as amended, covering the shares of the Corporation’s
common stock. The sale of the shares must also comply with other applicable laws
and regulations governing the sale of such shares.






--------------------------------------------------------------------------------




As an essential term of this award, the Grantee consents to the collection, use
and transfer, in electronic or other form, of personal data as described herein
for the exclusive purpose of implementing, administering and managing the
Grantee’s participation in the Plan. By accepting this award, the Grantee
acknowledges that the Corporation holds certain personal information about the
Grantee, including, but not limited to, name, home address and telephone number,
date of birth, social security number or other identification number, salary,
tax rates and amounts, nationality, job title, any shares of stock held in the
Corporation, details of all options or any other entitlement to shares of stock
awarded, canceled, exercised, vested, unvested or outstanding, for the purpose
of implementing, administering and managing the Plan (“Data”). The Grantee
acknowledges that Data may be transferred to any third parties assisting in the
implementation, administration and management of the Plan, that these recipients
may be located in jurisdictions that may have different data privacy laws and
protections, and the Grantee authorizes the recipients to receive, possess, use,
retain and transfer Data, in electronic or other form, for the purposes of
implementing, administering and managing the Plan, including any requisite
transfer of such Data as may be required to a broker or other third party with
whom the Grantee or the Corporation may elect to deposit any shares of the
Corporation’s common stock. The Grantee acknowledges that Data may be held to
implement, administer and manage the Grantee’s participation in the Plan as
determined by the Corporation, and that the Grantee may request additional
information about the storage and processing of Data, require any necessary
amendments to Data or refuse or withdraw the consents herein, in any case
without cost, provided however, that refusing or withdrawing the Grantee’s
consent may adversely affect the Grantee’s ability to participate in the Plan.
The Corporation may, in its sole discretion, decide to deliver any documents
related to any awards granted under the Plan by electronic means or to request
Grantee’s consent to participate in the Plan by electronic means. Grantee hereby
consents to receive such documents by electronic delivery and, if requested, to
agree to participate in the Plan through an on-line or electronic system
established and maintained by the Corporation or another third party designated
by the Corporation, and such consent shall remain in effect throughout Grantee’s
term of service with the Corporation and thereafter until withdrawn in writing
by Grantee.
“Disability” means the absence of the Grantee from the Corporation’s Board of
Directors duties for 180 consecutive days as a result of incapacity due to
mental or physical illness which is determined to be total and permanent by a
physician selected by the Corporation or its insurers and reasonably acceptable
to the Grantee or the Grantee’s legal representative.
The Grantee is deemed to accept this award of Restricted Stock under this
Agreement and to agree that such award is subject to the terms and conditions
set forth in this Agreement and the Plan unless the Grantee provides the
Corporation written notification of the Grantee’s rejection of this award of
Restricted Stock not later than 30 days after the Grantee’s receipt of notice of
the posting of this Agreement on-line or through electronic means (in which case
such award will be forfeited and the Grantee shall have no further right or
interest therein as of such date).    


